Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            DETAILED ACTION
1.	This office action is in response to an amendment received on 1/28/22 for patent application 17/357,907.
2.	Claims 1, 2, 11, 16 are amended.
3.	Claims 1-20 are pending.

                                       RESPONSE TO ARGUMENTS         

Applicant argues#1
Applicant contends that the claimed subject matter provides technological advantages that make the claims patent-eligible. See, for example, Applicant's specification at paragraph [0014] which states: [0014] With the above-mentioned embodiments of the present specification, before a smart contract is deployed to the blockchain, a bytecode of the smart contract is converted into a corresponding machine code through AoT compilation in advance, enabling the machine code of the smart contract to be deployed directly on the blockchain so that efficient operation can be achieved based on the deployed machine code when the smart contract is to be invoked. Due to the feature of the machine code, the machine code can perform far more operations than the bytecode, which will also bring more risks, such as the leakage of private data stored in blockchain nodes, the stable operation of blockchain nodes being affected. Therefore, for a transaction for creating a smart contract, the previously mentioned risks can be reduced or eliminated by limiting an initiator account of the transaction to a predefined trusted account, and endorsement of the trusted account over the security of a machine code, so as to prevent non-trusted accounts from arbitrarily deploying the smart contract in the form of the machine code. (Emphasis added) For at least the previously described reasons, Applicant submits that each of the independent claims is directed to patent eligible subject matter. Applicant respectfully requests that the rejections be withdrawn.
Examiner Response
Examiner respectfully disagrees.
Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
Now turning to the instant specification, paras 14, 26-29 are reproduced below:
[0014] With the above-mentioned embodiments of the present specification, before a smart contract is deployed to the blockchain, a bytecode of the smart contract is converted into a corresponding machine code through AoT compilation in advance, enabling the machine code of the smart contract to be deployed directly on the blockchain so that efficient operation can be achieved based on the deployed machine code when the smart contract is to be invoked. Due to the feature of the machine code, the machine code can perform far more operations than the bytecode, which will also bring more risks, such as the leakage of private data stored in blockchain nodes, the stable operation of blockchain nodes being affected. Therefore, for a transaction for creating a smart contract, the previously mentioned risks can be reduced or eliminated by limiting an initiator account of the transaction to a predefined trusted account, and endorsement of the trusted account over the security of a machine code, so as to prevent non-trusted accounts from arbitrarily deploying the smart contract in the form of the machine code.
he Blockchain 1.0 era usually refers to the development stage of blockchain applications represented by bitcoin between 2009 and 2014, and mainly focuses on solving the problem of decentralization of currency and payment means. Since 2014, developers have paid more and more attention to solving deficiencies of bitcoin in terms of technology and scalability. In late 2013, Vitalik Buterin released an Ethereum white paper, “Ethereum: A next- generation smart contract and decentralized application platform”, which introduced smart contracts into blockchain and opened the application of the blockchain outside the monetary field, thus opening the era of Blockchain 2.0.
 [0027] A smart contract is a computerized protocol that can automatically execute based on specified trigger rules, and can also be regarded as a digital version of a traditional contract. The concept of smart contracts was first proposed in 1994 by Nick Szabo, an interdisciplinary legal scholar and cryptography researcher. This technology was once not used in the practical industry due to the lack of programmable digital systems and related technology until the emergence of blockchain technology and Ethereum which provided a secure execution environment. Due to a blockchain-type ledger adopted by the blockchain technology, generated data cannot be tampered with or deleted, and the entire ledger will continuously add ledger data, thus ensuring traceability of historical data; moreover, the decentralized operation mechanism avoids the influence of centralized factors. Smart contracts based on blockchain technology can not only give full play to advantages of the smart contracts in terms of cost and efficiency, but also avoid interference of malicious acts on normal execution of contracts. The smart contract is written into the blockchain in a digital form, and the characteristics of the blockchain technology ensure that the whole process of storage, reading and execution is transparent, traceable and cannot be tampered with.
[0028] The smart contract is essentially a program that can be executed by a computer. Like computer programs widely used now, smart contracts can be written in high-level languages (such as C language, C + + language, etc.). A program code of a smart contract written in high- level languages can generally be converted into “a machine code” that can be recognized and run by a CPU of the computer through a “compiler”, and then such machine code (or “microprocessor instruction”) can be executed by the CPU. This mode is generally invoked “compilation execution”.
[0029] The compilation execution is generally not scalable across platforms. Because there are different manufacturers, different brands and different generations of CPUs, instruction sets supported by these different CPUs are different in many cases, such as x86 instruction set, ARM instruction set, etc., and the instruction sets supported by CPUs of different generations but the same manufacturer and the same brand (such as different generations of Intel CPUs) are not exactly the same. Therefore, the same program code written in the same high-level language may be converted into different machine codes by compilers on different CPUs. Specifically, in a process of converting a program code written in high-level languages into a machine code, a compiler will optimize in combination with the characteristics of specific CPU instruction sets (such as vector instruction sets, etc.) to improve the speed of program execution, and such optimization is often related to specific CPU hardware. In this way, one of the same machine codes can be run on x86, but the other may not be run on ARM; even for the same x86 platform, with the passage of time, the instruction set is constantly enriched and extended, which leads to that machine codes run on different generations of x86 platforms are different. Moreover, because the execution of a machine code needs the CPU to be scheduled by an operating system kernel, even with the same hardware, the machine code supported to be run under different operating systems may be different.
It can be seen from the instant specification that there is no technical explanation of the asserted improvement (Aot (Ahead of time compilation of bytecodes) and smart contracts) and reflected in the claims. 
The obtaining of the machine code of the smart contract by an Ahead of time compilation of a bytecode is generally linking the abstract idea of to a particular technological environment (smart contracts and Ahead of time compilation technology). See MPEP 2106.05(h).
The additional elements in the claim (blockchain node, blockchain network, computer system comprising one or more computers) are recited at a high level of generality and being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
Also see the section 101 rejection below. 
 The rejection is maintained.

Applicant argues#2
 Claim Rejections — 35 U.S.C. §112 Claim 2 was rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. Without conceding the merits of the rejection, claim 2 has been amended. Applicant respectfully requests that the rejections be withdrawn.
Examiner Response
The 35 USC 112 rejections for claim 2 is hereby withdrawn.


Applicant argues#3
However, the cited portions of Fan are silent with respect to the features of “the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained as a result of an Ahead of Time (AoT) compilation of a bytecode of the smart contract” and “an initiator account of the transaction is a predefined trusted account,” especially when “the transaction comprises a machine code of the smart contract,” let alone “in response to determining that the initiator account of the transaction is a predefined trusted account, completing, by the blockchain node, a deployment of the smart contract based on the machine code of the smart contract” as recited in amended independent claims 1, 11, and 16.
Applicant further submits that the other cited references have not been shown to remedy the identified deficiencies of Fan.
The independent claims, as amended, are understood to be allowable over the cited references for at least the foregoing reasons. The other claims in the application are each dependent on the independent claims, and are allowable for at least the above reasons. Therefore, Applicant respectfully requests that the rejections be withdrawn.

Examiner Response
The 35 USC 103 rejection for claims 1-20 is hereby withdrawn.




                

                                   Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a method, computer readable medium and system,  which are one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
 A computer-implemented method, comprising: 	
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained as a result of an  an Ahead of Time (AoT) compilation of a bytecode of the smart contract; 
determining, by the blockchain node, that an initiator account of the transaction is a predefined trusted account; and 
in response to determining that the initiator account of the transaction is the predefined trusted account, completing, by the blockchain node, a deployment of the smart contract based on the machine code of the smart contract.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for creating and deploying a contract),  (e.g.,  receiving, a transaction for creating a contract; determining, that an initiator account of the transaction is a predefined trusted account; and in response to determining that the initiator account of the transaction is the predefined trusted account, completing, a deployment of the contract.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Claims 11,16 are also abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claims 1,11,16 includes the following additional elements:
A blockchain node, and a blockchain network, and a computer system comprising one or more computers.
The transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by an Ahead of time (Aot) compilation of a bytecode of the smart contract.
The obtaining of the machine code of the smart contract by an Ahead of time compilation of a bytecode is generally linking the abstract idea of to a particular technological environment (smart contracts and Ahead of time compilation technology). See MPEP 2106.05(h).
The blockchain node, blockchain network, computer system comprising one or more computers are recited at a high level of generality and being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, 16 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,11, 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-10, 12-15, 17-20 which further define the abstract idea that is present in their respective independent claims 1, 11, 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-10, 12-15, 17-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
                       
                                                          CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/5/2022